IN THE COURT OF APPEALS OF IOWA

                                      No. 19-0690
                               Filed September 25, 2019


IN THE INTEREST OF L.H., J.H., C.H., and D.H.,
Minor Children,

D.H., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Des Moines County, Emily Dean,

District Associate Judge.




      The mother of children adjudicated in need of assistance appeals from a

permanency review order. AFFIRMED.




      Joshua P. Schier of Cray Law Firm, Burlington, for appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Heidi D. Van Winkle of Van Winkle Law Office, Burlington, attorney and

guardian ad litem for minor children.



      Considered by Potterfield, P.J., Greer, J., and Mahan, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


MAHAN, Senior Judge.

          The mother of four children adjudicated in need of assistance appeals from

a permanency review order, claiming the juvenile court erred in ordering a six-

month extension and continued removal of the children. Upon our review, we

affirm.

I.        Background Facts and Proceedings

          This family moved from Tennessee to Iowa in February 2018. In April, the

children came to the attention of the Iowa Department of Human Services (DHS)

due to concerns of physical abuse, neglect, and drug use by the parents. A DHS

caseworker reported the children were in need of medical and dental treatment,

had never attended school, were not being fed properly, and had not received any

immunizations. The children were removed from the parents’ custody. In June,

the juvenile court entered an order adjudicating the children in need of assistance

(CINA) and numerous services were offered to the parents for reunification with

the children.

          At the time of the permanency hearing in April 2019, DHS recommended

the parents be given a six-month extension “to allow them to progress to

reunification.” DHS also recommended the children remain in family foster care.

Following the hearing, the juvenile court entered its permanency order, granting

the parents an additional six months to achieve reunification.         The mother

appealed from that order.

          Following the mother’s appeal, the State filed a motion for limited remand

to address the question of subject matter jurisdiction under the Uniform Child

Custody Jurisdiction Enforcement Act (UCCJEA). The supreme court granted the
                                           3


State’s motion and remanded to the juvenile court “to determine whether Iowa has

the proper jurisdiction for hearing these [CINA] cases or whether Iowa is limited to

temporary emergency jurisdiction.” On remand, the juvenile court entered an order

determining Iowa has temporary emergency jurisdiction under Iowa Code section

598B.204(1) (2018). The supreme court then transferred the case to our court for

disposition.

II.    Standard of Review

       We review permanency orders de novo, sorting through both the facts and

law and adjudicating rights anew on the issues properly presented on appeal. In

re A.T., 799 N.W.2d 148, 150–51 (Iowa Ct. App. 2011). We give weight to the

factual findings of the juvenile court but are not bound by them. Id. We review

jurisdictional issues under the UCCJEA de novo. In re J.M., 832 N.W.2d 713, 719

(Iowa Ct. App. 2013).

III.   Subject Matter Jurisdiction

       We turn first to the issue of jurisdiction. “The parties, or the court, may raise

a question of subject matter jurisdiction at any time.” Id. “If the juvenile court lacks

subject matter jurisdiction, we must dismiss.” Id. Section 598B.201(1) of the

UCCJEA provides “the exclusive jurisdictional basis for making a child-custody

determination.” Iowa Code § 598B.201(2). Section 598B.201(1) provides:

              1. Except as otherwise provided in section 598B.204, a court
       of this state has jurisdiction to make an initial child-custody
       determination only if any of the following applies:
                     a. This state is the home state of the child on the date
              of the commencement of the proceeding, or was the home
              state of the child within six months before the commencement
              of the proceeding and the child is absent from this state but a
              parent or person acting as a parent continues to live in this
              state.
                                           4


                      b. A court of another state does not have jurisdiction
              under paragraph “a”, or a court of the home state of the child
              has declined to exercise jurisdiction on the ground that this
              state is the more appropriate forum under section 598B.207
              or 598B.208 and both of the following apply:
                              (1) The child and the child’s parents, or the child
                      and at least one parent or a person acting as a parent,
                      have a significant connection with this state other than
                      mere physical presence.
                              (2) Substantial evidence is available in this state
                      concerning the child’s care, protection, training, and
                      personal relationships.
                      c. All courts having jurisdiction under paragraph “a” or
              “b” have declined to exercise jurisdiction on the ground that a
              court of this state is the more appropriate forum to determine
              the custody of the child under section 598B.207 or 598B.208.
                      d. No court of any other state would have jurisdiction
              under the criteria specified in paragraph “a”, “b”, or “c”.

       The juvenile court found it had temporary emergency jurisdiction. See id.

§ 598B.204(1) (providing an Iowa court with temporary emergency jurisdiction “if

the child is present in this state and the child has been abandoned or it is necessary

in an emergency to protect the child because the child, or a sibling or parent of the

child, is subjected to or threatened with mistreatment or abuse”). But “[a] custody

determination made under the court’s temporary emergency jurisdiction is a

temporary order,” and “[a] court cannot premise a subsequent child in need of

assistance adjudication and dispositional order on section 598B.204(1) alone.”

J.M., 832 N.W.2d at 720.

       Here, neither Tennessee nor Iowa has home state jurisdiction under section

598.201(1)(a) because the children and both parents lived in Tennessee for the

first part of the six months preceding the initiation of the CINA case and in Iowa for

the second part of the six months preceding the initiation of the CINA case. See

Iowa Code § 598B.102(7) (“‘Home state’ means the state in which a child lived
                                           5

with a parent or a person acting as a parent for at least six consecutive months

immediately before the commencement of a child-custody proceeding.” (emphasis

added)). In this regard, the portion of the juvenile court’s order finding Tennessee

to be the children’s home state was in error.

       In this situation, where “[a] court of another state does not have jurisdiction,”

Iowa may exercise jurisdiction if (1) “[t]he child[ren] and the child[ren]’s parents, or

the child[ren] and at least one parent or a person acting as a parent, have a

significant connection with this state other than mere physical presence” and

(2) “[s]ubstantial evidence is available in this state concerning the child[ren]’s care,

protection, training, and personal relationships.” Id. § 598.201(1)(b)(1)–(2). On

this record, these factors are met. The mother is originally from Iowa, the entire

family voluntarily relocated to Iowa, and the family moved in with members of the

mother’s family upon moving before making efforts to establish their own

residence. The father reported having full-time employment in Iowa. The evidence

relating to the neglect and parenting of the children—upon which removal was

based—was collected in Iowa. And when the children were initially removed from

the parents’ care, they were placed separately with different maternal relatives.

Under these circumstances, we conclude Iowa has jurisdiction under section

598.201(1)(b). But see J.M., 832 N.W.2d at 722 (“[A]t the time these proceedings

commenced, the father lived in Texas. The mother had lived in Texas for the past

four years and was only temporarily in Iowa for the apparent purpose of distributing

narcotics. The mother’s three other children, J.M.’s half-siblings, continued to live

in Texas. J.M. was born in Texas and for the majority of his life had lived in

Texas—notwithstanding the absence from February through May of 2011. Upon
                                         6


our de novo review, we find J.M., the mother, and the father all had a significant

connection with Texas. Substantial evidence of J.M.’s care, protection, training,

and personal relationships was also available in Texas. Thus, we find Texas, and

not Iowa, had jurisdiction under section 598B.201(1)(b).” (citations omitted)).

Accordingly, we proceed to the merits of the mother’s appeal.

IV.   Permanency Order

      Following a permanency hearing, the juvenile court has four options:

              a. Enter an order pursuant to section 232.102 to return the
      child[ren] to the child[ren]’s home.
              b. Enter an order pursuant to section 232.102 to continue
      placement of the child[ren] for an additional six months at which time
      the court shall hold a hearing to consider modification of its
      permanency order. . . .
              c. Direct the county attorney or the attorney for the child[ren]
      to institute proceedings to terminate the parent-child relationship.
              d. Enter an order . . . to [transfer custody of the children].

Iowa Code § 232.104(2).

      Here, the juvenile court went with subsection (b)—providing the parents an

additional six months to work toward reunification. The mother contends the

juvenile court “erred in finding that a six-month extension was necessary and that

the children could not be returned to their parents at the time of the permanency

hearing.” For the following reasons, we conclude the order entered by the juvenile

court served the children’s best interests. See In re K.C., 660 N.W.2d 29, 32 (Iowa

2003) (observing our primary concern is the children’s best interests).

      At the time of the permanency hearing, the father had not completed a

substance-abuse evaluation or drug testing.       He admitted to marijuana use

throughout the proceedings and as recently as one month prior to the permanency

hearing. The father was not present at the hearing. The mother had not completed
                                              7


a mental-health evaluation, as ordered by the court. DHS was not allowed regular

access to the home in which the parents were living, 1 although the parents were

making efforts to obtain different housing. The parents had not progressed beyond

semi-supervised visitation with the children.         DHS recommended the children

remain in family foster care “due to the need for the parents to obtain/maintain

safe, sober housing while demonstrating the [ability] to meet the daily needs of the

children, including medical.” Upon our de novo review, we conclude immediate

reunification is not in the children’s best interests. We affirm the permanency order

entered by the juvenile court.

         AFFIRMED.




1
    The parents were living in the home of the mother’s grandfather.